               Case 2:20-cv-03069 Document 1 Filed 11/11/20 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

Dan-Bunkering (Monaco) S.A.M.,                 *
                                                         CIVIL ACTION No.:
Plaintiff,                                     *
                                                         SECTION: ________________
Versus                                         *
                                                         MAG. DIVISION: _______
M/V ORATORIO, IMO No. 9687679,                 *
her engines, boilers, tackle, furniture,               JUDGE: _________________
apparel, etc., et al.,                         *

Defendant in rem                               *         MAGISTRATE JUDGE: ____________

          *      *      *       *      *       *         *    *       *      *       *       *

                                    VERIFIED COMPLAINT

          Plaintiff Dan-Bunkering (Monaco) S.A.M. (“Dan-Bunkering”) files this Verified

Complaint against M/V ORATORIO, her engines, tackle, apparel, etc., in rem (“Vessel”) in

causes of breach of maritime contract and foreclosure of maritime liens, as follows:

                                            Jurisdiction

          1.     This claim is within the Court's admiralty jurisdiction pursuant to 28 U.S.C.

§1333, and the Federal Maritime Lien Act, 46 U.S.C. §31301, et seq. This is an admiralty and

maritime claim within the meaning Rule 9(h) of the Federal Rules of Civil Procedure.

                                               Parties

          2.     Plaintiff Dan-Bunkering is a duly organized and existing corporation under the

laws of Monaco, and provides marine fuel (“bunkers”) to ocean going vessels, including the

Vessel.

          3.     M/V ORATORIO is an ocean cargo vessel and is within the jurisdiction of this

Honorable Court.
             Case 2:20-cv-03069 Document 1 Filed 11/11/20 Page 2 of 5




                                                Facts

       4.      On about June 3, 2020 Dan-Bunkering at the request of the Vessel’s then

charterer, United Bulk Carriers International SRL provided $114,444 of bunkers to the Vessel,

none of which has been paid.

       5.      Dan-Bunkering provided the bunkers to the Vessel subject to agreed sales terms

and conditions, including the following:

       13. LIEN

       13.1 It is agreed and acknowledged that a lien over the Vessel is created for the price of
       the Products supplied together with any interest accrued. The Buyer, if not the Owner of
       the Vessel, hereby expressly warrants that they have full authority of the
       Agents/Traders/Owners/Managers/Operators/Charterersto pledge the Vessel in favour of
       the Seller and that they have given notice of the provisions of this Contract to them. The
       Seller shall not be bound by any attempt by any person to restrict, limit or prohibit its
       lien(s) attaching to a Vessel.

       13.2 The laws of the United States, including but not limited to the Commercial
       Instruments and Maritime Lien Act, shall always apply with respect to the existence of a
       maritime lien, regardless of the country in which the Seller takes legal action. The Seller
       shall be entitled to assert its rights of lien or attachment or other rights, whether in law, in
       equity, or otherwise, in any jurisdiction where the Vessel may be found.

                                                   * * *

       18. LAW AND JURISDICTION

       18.1 These STCS and all Contracts are governed by the general maritime law of the
       United States of America and disputes shall be determined by Arbitration in London by a
       sole arbitrator according to the LMAA Rules 2017. The laws of the United States,
       including but not limited to the Commercial Instruments and Maritime Lien Act, shall
       always apply with respect to the existence of a maritime lien, regardless of the country in
       which the Seller takes legal action. In case of breach of contract by the Buyer, the Seller
       shall be entitled to take such legal action in any court of law in any state or country which
       the Seller may choose and which the Seller finds relevant in order to safeguard or
       exercise the Seller’s rights in pursuance of this present Agreement. The Seller shall be
       entitled to assert its rights of lien or attachment or other rights, whether in law, in equity,
       or otherwise, in any jurisdiction where the Vessel may be found




                                                 -2-

              Case 2:20-cv-03069 Document 1 Filed 11/11/20 Page 3 of 5




       6.      The foregoing pre-arrest bunkers provided to the Vessel by Dan-Bunkering were

necessary for the operation of the Vessel in its ordinary course of trade, and have not been paid

for as set out above despite amicable demand.

       7.      Pursuant to the attached Verification, the foregoing allegations are true and

correct.

       8.      Pursuant to United States general maritime law and the United States Commercial

Instruments and Maritime Act, Dan-Bunkering holds a maritime lien against the Vessel as set out

above, plus any additional invoices that may become due, pre-judgment interest, post-judgment

interest, costs and other expenses.

       9.      Dan-Bunkering is entitled to have this Court recognize its lien(s) against the

Vessel and is entitled also to judgment against the vessel in the full amount of their claims, plus

interest and costs.

       10.     Dan-Bunkering is entitled to have the Vessel, the Vessel’s engines, tackle,

apparel, etc., in rem, seized and sold by the United States Marshal to satisfy their claim and said

lien(s) asserted herein.

       WHEREFORE, Dan-Bunkering prays that:

       A.      Process in due form of law in a cause of admiralty and maritime jurisdiction may

issue against the Vessel, the Vessel’s engines, tackle, apparel, etc., in rem, and that all persons

having or claiming any interest in said vessel be cited to appear and answer;

       B.      A warrant of arrest of the Vessel, the Vessel’s engines, tackles and apparel be

issued and served; and

       C.      After due proceedings are had, judgment be entered against the Vessel, in rem in

favor of Dan-Bunkering in the sum of $111,444 and any additional amounts due, plus interest



                                                -3-

                Case 2:20-cv-03069 Document 1 Filed 11/11/20 Page 4 of 5




and costs. Dan-Bunkering further prays that the Vessel, the Vessel’s engines, tackle and apparel,

be seized, condemned and sold to pay such sums, and for such other general and equitable relief

as this Honorable Court deems proper.

Dated: November 11, 2020

                                      Respectfully submitted,

/s/ G. Beauregard Gelpi                               /s/ J. Stephen Simms
G. Beauregard Gelpi (#18226)                          J. Stephen Simms (pro hac vice applied for)
Wagner, Bagot & Rayer LLP                             Simms Showers LLP
601 Poydras Street, Suite 1660                        201 International Circle, Suite 250
New Orleans, Louisiana 70130-6029                     Baltimore, Maryland 21030
Tel: 504-525-2141                                     Phone: (410) 783-5795
Email: bgelpi@wb-lalaw.com                            Facsimile: (410) 510-1789
                                                      jssimms@simmsshowers.com

                                      Dan-Bunkering Counsel


                                         VERIFICATION

       J. Stephen Simms certifies as follows:

       1.        I am the age of majority and competent to make this verification;

       2.        I am a principal of the law firm of Simms Showers LLP and represent Dan-

Bunkering in this action;

       3.        Dan-Bunkering does not have a corporate officer in the district to make this

Verification;

       4.        I declare that I have read the foregoing Verified Complaint and know its contents;

that the same is true and correct to the best of my knowledge and belief; and that the source of

my knowledge and the grounds for my belief are various documents and information furnished to

me by Dan-Bunkering;




                                                -4-

         Case 2:20-cv-03069 Document 1 Filed 11/11/20 Page 5 of 5




    5.    I have specific authorization and am duly authorized to make this Verification.


                       Pursuant to 28 U.S.C. § 1746I certify under penalty of perjury that
                       the foregoing is true and correct.

                       Executed on November 11, 2020.

                       /s/ J. Stephen Simms




                                          5

